Citation Nr: 0911692	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  06-39 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE


Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to a 
service-connected disability (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to September 
1970.  The Veteran's report of discharge shows that he was 
awarded the Purple Heart medal.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, in which entitlement to TDIU was denied.


FINDINGS OF FACT

1. The Veteran is service connected for post-traumatic stress 
disorder (PTSD) with dysthymic disorder, evaluated as 70 
percent disabling, for tension headaches, evaluated as 10 
percent disabling, and scars of the face, residuals of 
fragment wounds, evaluated as 10 percent disabling.  His 
combined evaluation is 80 percent, effective in July 2005.  

2. The Veteran holds a 9th grade education, without a general 
equivalency diploma (GED).

3. The Veteran held the occupational specialty of rifleman 
(0311) in the US Marines.  After discharge, he was employed 
in medium and heavy work occupations.  Most recently, he 
worked as an assemblyman in a furniture manufacturing company 
from 2001 to 2005 with some prior factory work as a drill 
press operator, maintenance helper, truss assembler, and bolt 
and bench grinder, and a history of labor in the timber 
industry including as a logger/rigger, lumber/sorter, and 
construction/laborer.  He worked briefly in light duty as a 
night watchmen/security guard in a mill.

4. The evidence establishes that the Veteran has not been 
employed since October 2005, when the furniture factory at 
which he was employed burned down.

5. Resolving all doubt in favor of the Veteran, the medical 
evidence of record demonstrates that the Veteran is 
unemployable due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 4.16 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the Veteran.

I. TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). For the 
purposes of finding one 60 percent disability or one 40 
percent disability in combination, disabilities resulting 
form a common etiology or a single accident will be 
considered as one disability. 38 C.F.R. § 4.16(a)(2).

If the total rating is based on a disability or combination 
of disabilities for which the Schedule of Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age. 38 C.F.R. § 3.341(a).

The Veteran meets the schedular requirements for TDIU, as he 
has one disability evaluated at 70 percent, and an overall 
combined evaluation of 80 percent, effective in July 2005.

The determinative issue, therefore, is whether he is shown to 
have been unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.

The evidence demonstrates that the Veteran has not been 
employed since October 2005, when the furniture company at 
which he was employed burned down.  In 2004, while employed 
with the furniture company, he injured his back and has since 
been found to be permanently and totally disabled effective 
in October 2007.

VA examination conducted in May 2008 revealed that the 
Veteran continued to evidence PTSD as the result of severe 
combat stressors he experienced during active duty in 
Vietnam.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 52 due to social impairment of 
reclusiveness, social avoidance, and hypervigilance, and 
continued startle response.  However, the examiner opined 
that the Veteran's unemployability was due to a non-service 
connected back injury sustained while moving heavy furniture 
for his previous employer, and not due to his service-
connected PTSD.

The Veteran and his representative testified before the 
undersigned Veteran's Law Judge in February 2009 that while 
the Veteran did have a back disability that precluded him 
from working in his previous occupations, including as a 
security guard, his PTSD made it impractical for him to seek 
employment in setting that would offer light duty, as the 
Veteran was not able to work with other people, was 
frustrated easily, and did not deal well with pressure.

The Veteran submitted the results of a private evaluation 
conducted in January 2009.  The report is proffered by a 
Board Certified Diplomate of the American Board of Vocational 
Experts and Labor and Industries Registered Vocational 
Rehabilitation Counselor with a Masters of Education.  The 
expert is also a Certified Rehabilitation Counselor and 
Disability Management Specialist.  The expert noted he had 
reviewed the Veteran's Worker's Compensation documents, 
Veteran's Administration documents, and other specialty 
reports and medical examinations in addition to interviewing 
the Veteran.  His conclusion was that the Veteran was 
unemployable based on a combination of his physical and 
psychiatric disabilities.

The expert explained that the Veteran's work history was 
mainly in unskilled medium to heavy, and very heavy work 
including unskilled work as a lumber sorter, construction-
laborer, tree farm/Christmas tree removal, horticultural 
worker, lumbar chain or offbear, and logger/rigger.  He also 
worked for approximately ten weeks in a factory setting as a 
drill press operator, maintenance helper, truss assembler, 
and bolt and bench grinder.  He worked for a short period of 
time in a light duty position as a night watchman/security 
guard for an old lumbar mill, which, the expert stated, 
qualified as special work or odd lot work with methods, 
manners, and duties differing from standard security work.  
In the military, the expert noted, the Veteran worked as a 
rifleman.  He holds a 9th grade education and did not 
received his GED or any other special training.

The expert noted that the record revealed the following 
information.  The Veteran injured his back in 2004 while 
employed with the furniture company.  The factory management 
provided worksite modifications and special sensitivity to 
the Veteran's personality, idiosyncrasies and impairment, but 
the factory was destroyed in 2005.  The Veteran lived alone, 
was divorced, avoided crowds and was disengaged from society.  
The record shows he asked to quit his job due to 
confrontation with a supervisor and walked out of a 
psychiatric testing situation in 2006 in which he was unable 
to perform basic paper and pencil tests in a testing 
environment.  Medical assessments since the Veteran's back 
injury reflected that the Veteran is precluded from 
performing more than light work due to the residuals of his 
back injury.  VA and private psychiatric assessments found 
the Veteran further compromised due to longstanding 
psychiatric symptoms, which precluded the Veteran from 
working as a night watchman or security guard because his 
startle response would likely cause decompensation in the 
event of a confrontation.  Private evaluation showed that the 
Veteran exhibited serious and marked occupational, social, 
and educational functioning due to his psychiatric 
disability.  He was observed to present with an almost 
complete absence of eye contact.  A November 2006 assessment 
(attached to the January 2009 report) found the Veteran to 
exhibit serious and marked impairment in sustained 
concentration and memory.  Reasoning tended to be concrete, 
and while he was able to understand instruction, he needed to 
have them repeated.  Accepting the Veteran's statements that 
he can be persistent and tries to stick with tasks, the 
examiner observed that the Veteran is socially isolated and 
interacts only with his immediate family.  The examiner 
assigned a GAF of 45 and opined the Veteran would have great 
difficulty adapting to a full-time job.

Such a work history, the expert opined, did not translate 
readily to light work alternatives.  The expert observed that 
the Veteran would require an understanding supervisor who 
would protect him from pressure and time limits, which 
further eroded the available work in the labor market the 
Veteran could sustain.  The expert concluded that the Veteran 
was unable to perform any substantial gainful work due to a 
combination of his psychiatric and physical disabilities, and 
the fact that he possessed no job skills, education, or other 
credentials of any kind.  

The January 2009 findings are consistent with the medical 
evidence of record.  In all VA psychiatric examination 
reports, the Veteran was noted to be extremely reticent in 
discussing his experiences and symptoms.  In October 2005, 
the examiner specifically noted that he did not push the 
Veteran to recall aspects of his experiences because to do so 
would likely be distressing for him.  Results of VA 
examination conducted in April and October 2005 show that the 
Veteran presented with severe, persistent symptoms of PTSD.  
In April 2005 the examiner assigned a GAF of 61 to 65 but 
noted that the overall impact of the PTSD posed difficulties 
for him in occupational endeavors secondary to a tendency to 
become suspicious around figures of authority, which the 
Veteran withdraws from.  The examiner noted that the Veteran 
reported overall competency to carry out routine tasks but 
reported very limited social interaction and solitary primary 
hobbies.  In the October 2005 report, the Veteran was 
described as a very quiet, unassuming man with severe 
emotional numbing and detachment.  The examiner observed he 
was an inarticulate individual who has difficulty putting his 
thoughts and feelings into works, although basically goal-
oriented in his thought processes.  The examiner opined that 
his PTSD symptoms were productive of significant adverse 
impact to the Veteran's interpersonal relationships and 
occupation of at least a moderate degree.  A GAF of 52 to 55 
was assigned.

The Veteran is not service-connected for a back disability.  
However, his psychiatric disability, PTSD with dysthymic 
disorder, is service-connected and evaluated as 70 percent 
disabling.

The evidence thus contains the May 2008 VA opinion finding 
that the Veteran is unemployable due to his non-service 
connected back disability and the private January 2009 
opinion finding that the Veteran is unemployable due to both 
his non-service connected back disability and to his service-
connected PTSD.

In weighing and balancing these opinions, the Board observes 
that both reports lack pertinent background information.  The 
January 2009 private opinion did not have review of the 
entire record, however, it cited to other reports that are 
not present in the claims folder.  The VA examiner's opinion 
did not include review of these documents, or the January 
2009 report.  

More importantly, the totality of the record shows that the 
Veteran is precluded from medium to heavy employment due to 
his nonservice-connected back disability.  But, even assuming 
that the Veteran was able to perform some limited duty work, 
in addition to the light work he has been found able to 
physically perform, the record shows his PTSD interferes with 
his ability to focus, concentrate, remember taskings, and to 
exist productively in an environment congested with people, 
stresses, new information, and differing tasks.  According to 
the January 2009 opinion, this inability to so function, due 
to his PTSD, is fatal in the limited employment options 
available to him.  But the May 2008 VA opinion did not take 
the Veteran's employment realities and other occupational 
factors, such as his educational limitations, into 
consideration.

The private January 2009 and VA May 2008 opinions are 
therefore of equal probative value.  The evidence is, at the 
very least, in equipoise.

With all doubt resolved in the Veteran's favor, the medical 
evidence supports the finding that the Veteran's service-
connected disabilities prevent him from obtaining 
substantially gainful employment.  TDIU is warranted.


ORDER

Entitlement to TDIU is granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


